 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   AHIMSA WICKREMATUNGE,                      Case No. CV 19-02577-R (RAOx)
12                       Plaintiff,
                                                ORDER DISMISSING CASE
13          v.                                  WITHOUT PREJUDICE
14   NANDASENA GOTABAYA
     RAJAPAKSA,
15
                         Defendant.
16

17         On October 17, 2019, the Court granted Defendant’s Motion to Dismiss. Dkt.
18   No. 70. On February 27, 2020, the Ninth Circuit issued an order granting Plaintiff’s
19   motion to dismiss the appeal as moot and “remand[ing] to the district court with
20   instructions to vacate its order entered October 21, 2019, and to dismiss the case
21   without prejudice.” Dkt. No. 74. The mandate issued on March 20, 2020. Dkt. No.
22   75.
23         Pursuant to the Ninth Circuit’s February 27, 2020 order, IT IS ORDERED that
24   this Court’s October 17, 2019 order, entered on October 21, 2019, is HEREBY
25   VACATED, and this action is DISMISSED WITHOUT PREJUDICE.
26   DATED: April 8, 2020
                                           ________________________________________
27
                                           R. GARY KLAUSNER
28                                         UNITED STATES DISTRICT JUDGE
